Citation Nr: 1333210	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-27 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for prostate cancer recurrence, to include as a result of exposure to herbicides.  

2. Entitlement to service connection for poro carcinoma.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Hagen, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1970 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 31, 2009, rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied service connection for prostate cancer and poro carcinoma.  

The issue of entitlement to service connection for poro carcinoma being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam (Vietnam).  


CONCLUSION OF LAW

The criteria for service connection for prostate cancer recurrence are met.  [Cite AO presumption] 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 5103, 5103(A) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6), 38 C.F.R. § 3.309(e).  If a veteran served in Vietnam between January 9, 1962, and May 7, 1975, he is presumed to have been exposed to herbicides, unless affirmative evidence proves the veteran was not exposed to herbicides during service.  38 C.F.R. § 3.307(a)(6)(iii).  The presumption also requires manifestation of the disease to a degree of 10 percent at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  The Veteran's November 2008 private medical record shows a diagnosis of prostatic adenocarcinoma.  

The Veteran states in an August 2013 letter that he was in Cam Rahn Bay at least two times.  He states that he would volunteer for surveillance flights looking for movement on the water because assigned crew members would often fail to show up for duty.  

The Veteran's transfer and receipts records show that the Veteran was transferred to Patrol Squadron 17 (VP-17) in December 1970, following completion of recruit training.  Defense Personnel Records Information Restrieval System (DPRIS) records show that from January 1, 1971 until April 30, 1971, VP-17 was deployed to Sangley Point, Philipines, and flew ocean surveillance missions in the area.  The Naval History and Heritage Command stated that aircraft maintenance logs, flight manifests, an dpolit logs were not retained by the U.S. Navy.  

The Board finds the Veteran's statements to be credible.  The Veteran's time of assignment to VP-17 is consistent with a time period during which the squadron flew missions around Vietnam.  Additionally, the file contains numerous consistent statements from the Veteran regarding stops for refueling or overnight layovers in Vietnam and Thailand.  Further, the Veteran's statements that he served as an observer aboard surveillance missions in the area are consistent with the type of missions flown by his squadron at that time.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds lay evidence, personnel records, and DPRIS records show that it is at least as likely as not that the Veteran was in Vietnam during the presumptive period in 38 C.F.R. 3.307(a)(6).  The Veteran has established a current diagnosis for prostate cancer.  Therefore, service connection is warranted for prostate cancer.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for prostate cancer recurrence, to include as a result of exposure to herbicides is granted.  


REMAND

While the Board sincerely regrets the further delay that inevitably will result from this additional remand of this claim, it is necessary to ensure a complete and accurate record upon which to make an informed decision on this claim.  

Poro carcinoma, unlike prostate cancer, is not a condition presumed to be linked to in-service exposure to herbicides.  As such, the Veteran's claim for service connection for poro carcinoma cannot be shown through the herbicide presumption.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Start out saying a remand is necessary so VA can meet its duty to assist the veteran in substantiating his claim by providing a medical opinion

5103(A)(d) 3.159(c)(4)

The Board has determined that the Veteran did have service in Vietnam and it is presumed that he was exposed to Agent Orange.  

Evidence of record shows a diagnosis of poro carcinoma.  However they word it in Mclendon, talk about during the period on appeal having a notation of poro carcinoma 

Exposure to agent orange is sufficient to 

His statements meet the low threshold of an indication between 
Hence, on remand, VA must provide a medical examination and obtain an expert medical opinion.  

Of record is a date SSA decision.  The Veteran is receiving benefits for prostate cancer.  Given these records, it appears that the SSA is likely in possession of records relevant to the Veteran's claim for entitlement to service connection  for poro carcinoma.  On remand, the AOJ must make all reasonable efforts to obtain the SSA records.  

 



1112 applies here-wartime 


Accordingly, the case is REMANDED for the following action:

1. Get SSA records (look at James's language)

2. Then, give the examiner the case file 

3. Examiner must accept as fact that the Veteran was exposed to agent orange 

4. The examiner must accomplish the following
- medical opinion as to likely or not that it was caused by exposure to agent orange.  in providing this opinion the examiner must not merely rely on the fact that poro carcinoma is not one for which presumptive service connection is warranted by law 
Provide a medical opinion that it is as likely as not that the Veteran's poro carcinoma had onset during active service or manifested within one year of active service 

5. Then readjudicate entitlement to service connection.  If not granted, provide the SSOC to Vet/Rep. and allow adequate opportunity to respond thereto







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


